Citation Nr: 1604838	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-04 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Evaluation of a depressive disorder not otherwise specified associated with sleep apnea with CPAP, COPD and asthma, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to December 1992, May 1999 to May 2002, and August 2005 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an October 2013 Statement of the Case (SOC), the RO increased the rating for the Veteran's disability from 10 percent to 30 percent.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter remains in appellate status.

VA associated additional medical evidence with the claims file since the October 2013 SOC was issued.  In December 2015, the Veteran submitted a waiver of his right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

The issue of service connection for bilateral carpal tunnel syndrome was previously on appeal.  However, in the January 2014 VA Form 9, the Veteran perfected his appeal only as to the issue of the evaluation of major depressive disorder.  Accordingly, the issue of service connection for bilateral carpel tunnel syndrome is no longer in appellate status.


FINDING OF FACT

A depressive disorder was productive of occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas, and total occupational and social impairment were not shown. 


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for depressive disorder, not otherwise specified, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9435 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The rating decision on appeal arises from the Veteran's disagreement with the initial rating assigned for his depressive disorder after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). 

In this case, notice of the requirements for disability evaluations was satisfied by a letter sent to the Veteran in July 2010.  The claim was last adjudicated in October 2013.  

VA has a further duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21.  In this case, service treatment records, VA treatment records, and lay statements have been associated with the record. 

In March 2011 and February 2012, VA afforded the Veteran adequate examinations with respect to the severity of his depressive disorder.  The Board finds these examinations to be adequate to address the current severity of such disabilities.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and their knowledge of medical principles. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran's depressive disorder is evaluated as 30 percent disabling under Diagnostic Code (DC) 9435, which evaluates mood disorders, not otherwise specified.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9413 (2014). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing in school).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

On this record, an October 2009 VA psychological screen was negative for depression, anxiety, and sleep disturbance.  A May 2010 VA note from an annual visit reported no symptoms of depression or nightmares and normal sleep.  A May 2010 mental health consult note however reported that the Veteran was divorced with a biological son, and remarried with a biological daughter and stepdaughter.  The Veteran reported a close relationship with siblings.  The Veteran was employed as a corrections officer.  The examination report noted that the Veteran was exhibiting depression triggered by underlying feelings of guilt surrounding the death of his mother and the causalities suffered by his unit in Iraq while he was absent.  He was depressed with his current job which left him feeling diffused after expecting to be deployed and returning to a familiar setting.  He reportedly experienced intermittent anger episodes due to pent up frustrations and feelings of loss without control over situations.  He was also facing impending "empty nest syndrome" due to his children leaving the house.  The Veteran reported being "spent and unmotivated" to participate in social activities he used to enjoy such as bowling and cookouts with friends.  The examiner noted that the Veteran's chronic pain and medication (Hydrocodone) may have been having a negative impact on his mood as well.  The examiner diagnosed the Veteran with anxiety disorder, major depression, and intermittent explosive disorder.  A GAF score of 55 was assigned.

A June 2010 mental health assessment report stated that dreams about military experiences woke him up.  At work he felt like he had to be prepared constantly.  He carried his gun everywhere.

The Veteran reported that he "went off" over not having aluminium foil and broke a couple of cabinets in the window.  The Veteran reported that he does not like to be around people because they do dumb things and it makes him angry.  He got road rage and got into verbal conflicts with inmates.  He could not stand driving down the road as he anticipated attacks.  He experienced panic attacks around once a "work [sic]."  He had some anxiety escalations at work but not full-blown panic attacks.  Sleep was interrupted as frequently as every hour.

The mental status examination showed that the Veteran presented with a physically powerful appearance.  He sighed and repeatedly exhaled to decrease his tension.  He was chewing gum rapidly.  His expression was sad and anxious.  He did not display a positive affect.  He fidgeted.  He spoke with normal volume, tone and production.  His though process was organized and goal-directed.  His thought content and perception were non-psychotic.  He denied suicidal and homicidal ideation.  Insight and judgement were intact.  He was able to give informed consent.  Attention and concentration were appropriate to the interview.

A later June 2010 record noted that the Veteran denied recent anger outbursts though he was still getting irritable.  He reported sleeping through the night, but feeling exhausted the next day.  The examiner opined that this may be contributing to reported feelings of frustration and low tolerance levels.

In July 2010 treatment records, the Veteran denied alcohol use.  He noted decreased anger outbursts and aggressiveness in the work place.  He initially expressed concern about this aspect but later stated that he was efficiently performing his job duties.  The Veteran did endorse loss of sexual interest during sexual intercourse with his wife.

Other July 2010 treatment records report that nightmares were reduced since starting prazosin.  The Veteran used to wake up 3 or more times a night, but was then waking up around once a night and it was easier to get back to sleep.  Sleep increased to the point where he could sleep 12 hours a day without the alarm.  He reported feeling tired all the time and the exhaustion was going on before the medication change.  He also reported feeling low energy, and difficulty performing sexual intercourse.  He felt guilt about his buddy who was injured in Iraq.  The mental status examination showed the same finding as the June 2010 mental status examination.

In August 2010 VA treatment records, the Veteran reported various episodes of intense anger, one including a physical assault in which he defended his daughter.  A Beck Depression Inventory-II (BD-II) was administered and scores fell into the severe range.  The Veteran endorsed more sleep problems and low energy.

A September 2010 statement from a co-worker and friend reported that the Veteran had an explosive temper.  A September 2010 statement from the Veteran's wife reported that the Veteran was depressed, had violent outbursts, and was angry with the world.

September 2010 VA treatment records reported that the Veteran felt like his treatment for anger "mellowed him out."  He reported being still somewhat depressed.  He was working on homework from therapy sessions.  He went on a cruise ship and was able to relax and enjoy things but there were "idiots who really, really, really pissed [him] off."  He reported becoming angered by small things, and sleeping well, although he was concerned he was sleeping too long.  His mood was irritable and a bit down.  His affect was somewhat dysphoric.  His speech was normal in production, rate and volume.  Thought processes, thought content and perceptions were non-psychotic.  He denied suicidal and homicidal ideation.  

In October 2010, the Veteran reported decreased anger and improved mood since the last session.  He enjoyed attending anger management classes, but reported a continued sense of loneliness.  He still had occasional dreams of his mother and father, both deceased.  The Veteran reportedly was still in mourning for his mother.  He was excited about attending a college course in January with his daughter and planned to take a few months to focus on reconnecting with friends and family.  The Veteran's daughter had moved back home and the Veteran had grown attached to her dog.  A BDI-II was administered and the Veteran scored in the moderate range, a 16 point reduction in symptom severity.

A November 2010 VA treatment record reports the Veteran had been sleeping better than in the past and was less irritable, less anxious, and more relaxed, and things that used to provoke him no longer did.  His kids (18 and 21) would tell him he needed to deliberately stand up for himself more now because when he used to yell, he controlled situations with his intensity.  Panic symptoms were resolved.  He felt good, but wondered if his new demeanor would work when he went back to work at the prison.  The mental status examination showed good grooming and hygiene, normal kinetics, a rare mild tic in his left cheek but otherwise no abnormal movements or tremors.  His posture was good with shoulders square and good eye contact.  His affect was bright and relaxed with normal variability and appropriate.  Speech was normal in production, volume, and rate.  Language use was fluent and he expressed meanings well.  His mood was good.  His thought process was organized and goal directed.  His though content and perceptions were non-psychotic.  He denied suicidal and homicidal ideation.  Insight and judgement were intact.  Attention and concentration were appropriate to the interview.  The assessment was that mood symptoms and anxiety symptoms were resolved.

The report of a March 2011 VA examination showed the Veteran describing a gradual onset of his depression around 2008 with difficulty thinking (distractibility and pessimistic depressively-biased thinking).  He noted he used to enjoy weight lifting, golf, softball and bowling.  The Veteran's wife essentially forced him to get help for his anger and irritability and his teenage kid also noticed it.  The Veteran was taking some on-line classes and was having trouble focusing on class work (reduced motivation and energy also contributed to difficulty facing and keeping up with his class work).  He also described a lack of energy as one of his biggest problems.

With respect to family relationships, the Veteran had been married to his police officer wife for 20 years.  He had a 22 year old son, and a 22-year old and 18-year old daughter.  He described an OK relationship with his wife.  They didn't have much time together, but were able to enjoy each other's company at times.  He stated he usually got along OK with the others in his family but admitted he would get irritable if he spent too much time with his wife or kids.  He reported losing touch with most of his friends over the last few years.  He rarely would visit his extended family.

He described attending bingo once every 2 months or so.  He gave up helping with church duties and church attendance altogether over the last two years.  The Veteran reported a history of shoulder surgeries and hand surgeries.  He reported taking hydrocodone every morning for pain in his shoulder (bilaterally), hand (bilaterally), back (lower), and knees (bilaterally).

The objective examination showed the Veteran was appropriately and casually dressed.  He was restless and tense.  His speech was spontaneous and clear.  He was cooperative and friendly toward the examiner.  His affect was constricted and his mood was depressed.  His attention was intact.  He was able to do serial 7's.  He was able to spell a word forward and backward.  He was oriented to person, time, and place.  His thought process was logical and coherent.  His thought content was unremarkable.  There were no delusions present.  He understood the outcome of behavior.  He had average intelligence.  He had understanding that he had a problem.  He had sleep impairment in that he described difficulty falling asleep varied with hypersomnia (i.e. sleeps 12 hours).  No hallucinations or inappropriate behavior were present.  He was able to interpret a proverb appropriately.  No obsessive/ritualistic behaviors and no panic attacks were found.  There was found a presence of homicidal thoughts usually in the context of "what-if" scenarios, not actual danger.  The Veteran did have some sporadic homicidal ideation when he became angered but it was not persistent or accompanied by ideation.

Suicidal thoughts were present in that the Veteran admitted to active and passive suicidal ideation when his pain got severe (i.e., he thought about it as a way out but without intent and ideation was not persistent).  His impulse control was fair with episodes of violence.  He was able to maintain a minimum of person hygiene.  There was no problem with performing the activities of daily living.  The examiner found the Veteran was somewhat hypervigilant and over-concerned about his personal safety even given his job as a corrections officer.

The examiner estimated the current symptoms of depression and frequency to be as follows: sad mood - most to all days; crying - often; irritability most of the time; guilt - often; suicidal ideation - when his pain was severe; psychomotor agitation/retardation - none; tiredness/low energy - most days; poor concentration /indecision - most days; reduced interest - much of the time; reduced pleasure - most days; pessimism - ongoing (exhibited during interview); worthlessness - occasional; reduced appetite - much of the time; sleep disturbances - periods of both insomnia and hypersomnia.  

The examiner found the Veteran's remote, recent and immediate memory to be normal.  He was able to recall schools attended and other biographical information. He was able to recall recent meals and errands.  He was able to recall 5/5 items after 5 minutes.  The Veteran was employed at the time.  Lost time from work during the previous 12 month period was estimated to be 15 weeks primarily due to surgeries for carpal tunnel disorder.  Occupational functioning problems were irritability at supervisor for perceived favoritism, and increased distractibility.  A GAF score of 58 was assigned.  The examiner opined that the Veteran's symptoms were transient or mild and they decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

April 2011 VA treatment records note normal affect, cognition was intact, and mood was appropriate.  Sound judgment was intact.  The assessment was depression and anxiety were starting to respond.  The Veteran was still somewhat depressed and irritable.  He was tolerating medications and he was sleeping too long.

In June 2011 VA treatment, the Veteran reported increasing depression, irritability, road rage, problems concentrating, and expressing verbal threats.  He reportedly was acting like he did when he came back from being deployed, making noises and jerking at night while asleep.  He had always avoided talking about combat, and about killing.  He stayed home for a week because he did not feel he was able to be safe and professional in the prison due to symptoms.  He reported problems concentrating, excessively intense and angry reactions, not getting enjoyment from anything, pain control problems, and being constantly tense anxious.  Hyperstartle reactions were particularly intense during recent thunderstorms.  He isolated and overslept when not at work.  He endorsed the idea that he would be happy just curling up in a shell and seeing nobody.  His wife would not let him drive when they travel together in a car due to his road rage, and they could not sleep in the same room.

One of the family stressors was due to his daughter's boss at work, described as an unstable man on steroids who was sexually inappropriate towards the daughter.  He reported he had strong homicidal thoughts toward his daughter's employer.

The mental status examination showed the Veteran with his wife and daughter who were supportive.  It was difficult for the Veteran to admit symptoms though he appeared relieved and tired afterwards.  Mood was depressed, tense, and irritable.  His affect was significantly reduced in range and variability.  He was sad, fatigued, and almost numbed.  His speech was fluent with reduced production and reduced expression.  Thought processes were organized and non-psychotic.  He denied suicidal and homicidal ideation, and wanted nobody to get hurt.  The assessment was that the Veteran presented with sufficient information for a PTSD diagnosis to be made.  The examiner opined that at the time the symptoms were sufficiently severe that the Veteran was unable to safely work in his customary job as a security guard.  Diagnoses were PTSD (primary) related to combat in Desert Storm and Desert Shield; depression (secondary to PTSD); and sleep disturbances OSA (CPAP hadn't worked recently, exacerbating symptoms).  

The examiner further opined that symptoms were so severe that they interfered with his functioning at work and at home and interfered with functioning as an employee, as a husband and as a father.  A GAF score of 28 was assigned.  The examiner discussed a hospitalization option if needed for the safety of the Veteran and others.  The examiner opined that the Veteran did not appear committable at that time.

A mental status examination from August 2011 showed the Veteran was more relaxed and appeared somewhat relieved.  He still had a fairly restricted range and variability of affect and spoke in a reserved manner, but affect was appropriate to content and context.  He became slightly tearful a couple of times.  He was non-psychotic and denied suicidal and homicidal ideation.   The assessment was PTSD, mood disorder, sleep disturbances, improved control of irritability and rage, and improved sleep.

A December 2011 VA counseling note indicated the Veteran reported marital discord related to suspicions that his spouse was having an extra-marital affair.  He only had a couple of anger outbursts when he confronted her about his suspicions which she denied.  He did not get physically aggressive but did have a dream of her "placing trash bags (Iraq)[sic]" out for him to pick up.  The Veteran was still working and denied significant concern since he was avoiding certain co-workers.  According to the Veteran, his job allowed him to get away from the house.  The Veteran was still having symptoms related to PTSD, though not as prevalent since dealing with family matters.

A February 2012 VA examination report is of record.  The report notes diagnoses of bipolar disorder and anxiety disorder.  A GAF score of 50 was assigned.  The examiner also noted that due to serious symptoms and moderate social/occupational impairment a Social and Occupational Functioning Assessment Scale (SOFAS) score of 54 was assigned.  See Appendix B of the DSM-IV.

The examiner found that it was possible to differentiate what symptoms were attributable to each diagnosis.  Bipolar II Disorder symptoms were depressed mood, guilt, worthlessness, hopelessness, suicidal thoughts with plan (but no current intention), excessive sleep, compulsive overeating and weight gain, indecisiveness, difficulty concentrating, apathy, anhedonia, lack of responsiveness to positive stimuli, hypomanic symptoms, expansive and elevated mood, increased energy, hyperactivity, increased self-confidence, increased proclivity to lose his temper, garrulousness, racing thoughts, and more likeliness to drink liquor.  His anxiety disorder symptoms were panic attacks about twice a week, excessive worry that was difficult to control, and feeling keyed up or apprehensive much of the time. 

The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that the estimate of the Veteran's social and occupational impairment was based only on his service-connected mood disorder (Bipolar II disorder).  The examiner found impaired judgment, disturbances of motivations and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

The mental status examination showed that the Veteran was cooperative throughout the examination.  He was dressed casually but appropriately and grooming was adequate.  He was oriented to person, place, time and situation.  Affect was constricted and mood was reported to be "blue."  The Veteran exhibited mild to moderate psychomotor slowing.  Speech was of normal rate, in a monotone, and of average volume.  Thought processes were logical and goal-directed.  No delusional beliefs were detected.  Auditory, visual, and olfactory hallucinations were denied.  The Veteran frequently thought about arranging to be shot by law enforcement officers ("suicide by cop") combined with thoughts of going on a spree of vigilante killings against known criminals (which is how he would attract the attention of law enforcement).  He did not have any current intention to carry out these suicidal and homicidal plans.  Attention was mild to moderately impaired.  Abstraction ability and memory appeared to be within normal limits.  Insight and judgment were poor.

MMPI-2 validity scores were elevated in the direction of over-reporting.  The examiner opined that this was due to generalized distress (as opposed to representing significant exaggeration or feigning of mental disorder symptoms).  The MMPI-2 clinical profile could not be interpreted because of the over-reporting tendency.

The examiner opined that the Veteran was capable of obtaining and maintaining gainful employment.  Although he had some problems with motivation and aggression on the job, he nonetheless was working full-time as a Corrections Officer for the State of North Carolina and has done so for nine years.  The examiner found that symptoms related to interpersonal functioning were mild to moderate.  Symptoms relating to attention, concentration and memory were mild.  Symptoms relating to motivation and drive were moderate.

A March 2012 VA treatment note quoted the Veteran as stating "my health is down the tubes.  I take pills every day.  I watched my mama lay in bed for 5 years and I'm not going to do it like that....My kids moved out because of my anger spells that I have.  I think I scared them. ...My wife's there, but I think she's about fed up with me....I explode, get mad, break things...."  The Veteran was sleeping 13-14 hours daily except during work.  He would wake up and think he was seeing somebody in his room.

The objective examination report noted that the Veteran was relieved to hear other veterans have been in this mental status in the past, and turned it around.  The Veteran had intact reality testing.  Thought processes were organized, with no active hallucinations.  The Veteran denied an intent to kill himself or anyone else, and he had sufficient insight to be very concerned that he seemed to be "going crazy."  

Another March 2012 VA treatment note indicated that the Veteran felt more under control, was sleeping better, and his wife told him he looked calmer.   He had some stomach pain. The day before, he had a physical restraint in the jail and he stayed under control and remarked to himself that he was able stay focused enough to write up the report in an organized, calm way.

The mental status examination at that time showed the Veteran appeared calmer, less labile.  His mood was ok.  His affect was less intense, with less fluctuation, good range, and normal variability.  His speech was normal.  Thought process was organized, logical, and non-psychotic.  He denied suicidal and homicidal ideation.  He was able to give informed consent.  He had little memory of a prior VA treatment appointment.  The assessment was the Veteran appeared quite stable and reported good clinical response to medication changes. 

A July 2012 addendum to the February 2012 VA examination noted that the diagnosis of Bipolar II Disorder is a correction of the original diagnosis and that the diagnosis of anxiety disorder NOS is not secondary to the Veteran's service-connected medical conditions.

In October 2012, the Veteran reported compliance with medications, and that he was sleeping up to 10 hours a day.  He went on a cruise for two weeks and dealt with an annoying guy with a Boston accent without losing his temper.  The objective examination revealed the Veteran to be cooperative, and relaxed like a man who just came home from a cruise.  His mood was ok, with periods of edginess.  He was non-psychotic, and denied suicidal and homicidal ideation.  

In January 2013 treatment records, it was noted that the Veteran moved to a night shift at work.  He often slept 10 hours a night, had hardly any night mares, and had slept soundly over the past six months.  His irritability was adequately stabilized, and he hadn't caused trouble at work or at home.  On objective examination, the Veteran appeared sleepy, since the appointment was in the middle of his usual sleep period while working the night shift.  His mood was ok.  His irritability was under control.  He still had baseline anxiety and his affect had fairly broad range with somewhat reduced variability.  He said there was less stress on the night shift.  He denied suicidal and homicidal ideation.  The examiner assessed that the Veteran's symptoms seemed fairly stable, perhaps in association with a reduction in stress compared to the day shift.

May 2013 VA treatment records note that the Veteran still worked the night shift.  The Veteran reported that he was always tired, and was a little more irritable than the prior month.  He testified at a grievance hearing and had been anticipating it.  He denied nightmares, and said he had no trouble getting to sleep.  On objective examination, the Veteran's mood was ok.  His affect was somewhat subdued.  He was non-psychotic, and denied suicidal and homicidal ideation.  

A June 2013 clarification of the February 2012 VA examination is of record, which further explains the examiner's rationale for his bipolar disorder diagnosis.

In September 2013 VA treatment, the Veteran reported compliance with medications and treatments, he started having headaches, and he still had some hypersomnia and low energy.  He had some recurrent nightmares about his mother, which the examiner found related to grief over her death.  

The objective examination showed the Veteran was cooperative, with good grooming and hygiene, and normal kinetics.  His mood was ok.  His affect was somewhat subdued.  His speech was normal. He was non-psychotic.  He denied suicidal and homicidal ideation.  A GAF score of 60 was assigned.

January 2014 treatment records noted that the Veteran's mental status had been improved, away from the stress of working as a corrections officer.  However, he had an escalation in a store, and eventually they called store security to settle him down.

In April 2014, the Veteran continued to report concerns about anger management and depression.  He also reported symptoms of hypomania.  Depressive symptoms included depressed mood, hypersomnolence, decreased energy and motivation, psychomotor retardation, increased appetite and social isolation.  Hypomanic symptoms included impulsivity, gambling sprees, euphoric affect, and decreased need for sleep (1-3 hrs).  Episodes lasted 4-5 days and were followed by depressive symptoms.  They occurred approximately monthly.  Judgment and insight were good, and attention and concentration were good.

In June 2014, an objective examination reported the Veteran to be alert, oriented, logical, and coherent.  His judgment and insight were good.  His attention and concentration were good.

In July 2014, the Veteran reported increased symptoms related to multiple recent stressors.  He stated he had to make some major home repairs, had car trouble and got pulled over on the way to the appointment.  He felt he was coping adequately but noticed increased nightmares resulting in decreased sleep as he could not get back to sleep.  He had increased irritability.  The Veteran stated he tolerated the cruise he took with his wife with considerable anxiety and hypervigilance.  He tried to apply exposure principles and prevent himself from avoiding crowded situations.

The results of an October 2014 mental status examination were reported.  The Veteran was appropriately dressed for the occasion and season.  He was interested and cooperative.  He sat calmly with no obvious abnormal movements.  His speech was normal.  His affect was congruent with mood, which was mildly dysthymic.  His thoughts were organized, without obvious delusions or paranoia, and he was without perceptual abnormalities.  He was able to maintain attention and focus.  There was no obvious loss of short or long term memory.  Insight and judgment were fair.  He reported increased depression over the prior month.  PTSD symptoms were less and manageable.

In February 2015, the Veteran's mood was fairly calm, but he would get agitated really easily.   He reported sleeping too much and waking up tired.  He tossed and turned, swinging his arms and jerking himself around.  He reported irritability and frustration, depressed mood, and anxiety over getting back to work.  He denied suicidal and homicidal ideation, intent and plan.  He denied auditory and visual hallucinations except for visions of his mother and aunt.  The objective examination showed he was alert and oriented to place, person and time.  His mood was reported as "moody."  His affect was mood congruent.  He denied auditory hallucinations, visual hallucinations, thought disorder, paranoid ideation, suicidal ideation, and homicidal ideation.  He exhibited good impulse control and judgment, and he had insight.

A June 2015 treatment record showed frustration over medical issues and slow recovery from a left shoulder rotator cuff repair and bicep repair.  He said he was hurt on the job and was not sure if he would be able to return to his job as a corrections officer.  Depressive symptoms included low energy, low motivation, irritability, poor sleep and frustration.  At times, he said he had fleeting thoughts of self-harm, but said he would never act on this because he has a grandson, and another grandchild due.  PTSD symptoms included irritability and hypervigilance.

The objective examination revealed the Veteran appeared his stated age.  He was appropriately dressed for the occasion and season.  He was interested and cooperative.  Speech was normal in content and latency; and he expressed himself well.  His mood was dysthymic and irritable.  Thought content was organized, without obvious delusions or paranoia.  

In August 2015 VA treatment records, an objective examination revealed the Veteran was appropriately dressed for the occasion and season.  His mood was euthymic.  Thought content was organized, without obvious delusions or paranoia.  He was able to maintain attention and focus.  He had no obvious loss of short or long term memory.  He denied suicidal and homicidal ideation.

In January 2016, the Veteran stated he has continued to experience significant psychosocial stressors including, most prominently, ongoing medical problems and financial problems.  Additionally, because of his physical limitations and financial limitations he found that he was more sedentary and less involved in his community.  He continued to struggle with feeling useless because of his physical limitations.  His wife continued to work and had to pick up additional jobs in order to help them out financially, which was a blow to his ego.  He reported feeling more depressed on days when his pain level was elevated.  He also discussed frustration with the multiple bureaucratic systems he found himself navigating lately.  Additionally, he was fighting workmen's compensation to get benefits to which he believed he was entitled.

The mental status examination showed he was alert, oriented, logical and coherent.  His judgment and insight were good.  Attention and concentration were good.  Affect was congruent and mood dysthymic.  He denied suicidal ideation.  The Veteran declined to schedule additional appointments, as he would like to call for an appointment as needed

After a review of the evidence of record, the Board finds that an evaluation of 50 percent is warranted.  In adjudicating appeals for disability evaluations, the Board must interpret various examination reports in light of the entire medical history, reconciling any contrary findings into a consistent picture.  38 C.F.R. § 4.2 (2014).  In this instance, the Board finds that the medical history, when reconciled into a consistent picture, warrants a 50 percent evaluation but no greater.  In this regard, the Veteran's symptoms have been characterized largely by depressed mood, constricted affect, irritability, and anger which have increased and decreased in severity periodically throughout the course of the appeal period.  The March 2011 examiner found that Veteran's symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  However, the examiner noted that the Veteran had sporadic homicidal ideation when he became angered, and that the Veteran admitted to active and passive suicidal ideation when his pain would get severe.  Additionally, the February 2012 VA examiner found the Veteran's symptoms, which were similar to those reported in the March 2011 examination, were productive of occupational impairment with reduced reliability and productivity.  Moreover, in June 2011, the treating medical professional contemplated hospitalizing the Veteran.  In August 2010, the Beck Depression Inventory produced scores in the severe range.  Thus, the presence of severe symptoms and periodic homicidal or suicidal symptoms justifies an increased evaluation.

An evaluation of 70 percent is not warranted because the Veteran does not have deficiencies in most areas.  He has been able to maintain his occupation as a corrections officer throughout the appeal period.  Although a January 2016 treatment record indicates the Veteran was seeking workers compensation benefits, that appears to be due to his physical disabilities.  Thus, while his occupational functioning may be reduced due to his depressive disorder, it is not deficient.  The evidence also demonstrates that he has maintained stable relationships with his wife and children.  Accordingly, he does not have social impairment severe enough to be considered deficient.   Furthermore, when looking at these and the other symptoms during the appeal period and their severity, the overall disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity.  Total social and occupational impairment is also not demonstrated for the same reasons.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  Of note, the symptoms listed in the General Rating Formula for Mental Disorders are merely demonstrative and not exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence does not reflect any symptom or degree of severity not contemplated by the General Rating Formula, which focuses on occupational and social impairment caused by all symptoms of a mental disorder.  Therefore, the threshold factor for extra-schedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.    Consequently, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation of 50 percent for a depressive disorder not otherwise specified associated with sleep apnea with CPAP, COPD and asthma, but no higher, is granted.






______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


